Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawing objections sent on 07/11/2022 has been withdrawn and the Replacement sheet  filed on 09/30/2022 has been accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US Pub No. 20200042043 A1 LEE hereinafter) in view of CHO et al (US Pub No. 2018/0188874 A1 and CHO hereinafter)
Regarding Claim 1,  LEE discloses (figs. 1-2 and 6, 9) a pressure sensitive assembly for a display screen (including 100, 200, 300, 330 and 410) comprising: 
a support component (530) comprising a connection surface and a support surface, wherein the connection surface is fixedly coupled with a middle frame (600), and
 the support surface is disposed facing a curved surface (DR2), wherein the display screen comprises the curved surface and is mounted on the middle frame (fig.6); 
at least one pressure sensing circuit (510) disposed between the support surface and the curved surface, wherein the at least one pressure sensing circuit senses a pressing force applied to the curved surface (fig.6 and 9, [0107]).  

    PNG
    media_image1.png
    696
    576
    media_image1.png
    Greyscale

and an elastic component (buffer member, [0072-0074]) disposed between the curved surface and the pressure sensing circuit.
 LEE does not explicitly disclose wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component.
However, CHO teaches wherein the at least one pressure sensing circuit (120) senses the pressing force applied to the curved surface (X2) through a deformation of the elastic component (127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component of CHO to a pressure sensitive assembly of LEE in order to capable of being pressed to the position of the pressing sensor unit and then being restored.
Regarding Claim 2,  LEE/CHO discloses the pressure sensitive assembly of claim 1. LEE further teaches (figs. 1-2 and 6, 9) wherein the support surface is an arc-shaped surface (fig.9), and a shape of the support surface matches a shape of the curved surface, the pressure sensing circuit has an arc shape, a surface of the pressure sensing circuit is in contact with the support surface, and another surface of the pressure sensing circuit is in contact with the curved surface (shows in fig.6 and 9).  

    PNG
    media_image2.png
    577
    599
    media_image2.png
    Greyscale



Regarding Claim 8,  LEE/CHO discloses the pressure sensitive assembly of claim 1. LEE further teaches (figs. 1-2 and 6, 9) wherein the middle frame comprises a first fixing surface facing the curved surface, and a second fixing surface successively coupled with the first fixing surface, the support component comprises a first connection surface, and a second connection surface successively coupled with the first connection surface, wherein a shape of the first connection surface matches that of the first fixing surface, a shape of the second connection surface matches that of the second fixing surface, the first connection surface is in contact with the first fixing surface, and the second connection surface is in contact with the second fixing surface (see annotated fig.9 below).

    PNG
    media_image3.png
    674
    725
    media_image3.png
    Greyscale



 
Regarding Claim 9,  LEE/CHO discloses the pressure sensitive assembly of claim 8. LEE further teaches (figs. 1-2 and 6, 9) wherein each of the first fixing surface, the second fixing surface, the first connection surface and the second connection surface is a flat surface (see annotated fig. 9 above).

Regarding Claim 10,  LEE/CHO discloses the pressure sensitive assembly of claim 1. LEE further teaches (figs. 1-2 and 6, 9) wherein the pressure sensitive assembly comprises a pressure sensing circuit extending along a length direction of the curved surface, or the pressure sensitive assembly comprises a plurality of pressure sensing circuits (fig.29) extending along a length direction of the curved surface and spaced apart from each other.  

    PNG
    media_image4.png
    514
    683
    media_image4.png
    Greyscale


Regarding Claim 11,  LEE discloses (figs. 1-2 and 6, 9) a middle frame assembly, comprising: a middle frame (600) for supporting a display screen (including 100, 200, 300, 330 and 410), wherein the display screen comprises a curved surface (CR2); and a pressure sensitive assembly (510) comprising: a support component (530) comprising 


    PNG
    media_image1.png
    696
    576
    media_image1.png
    Greyscale

a connection surface and a support surface, wherein the connection surface is fixedly coupled with the middle frame (fig.6), and the support surface is disposed facing the curved surface; and at least one pressure sensing circuit disposed between the support surface and the curved surface (fig.9), wherein the at least one pressure sensing circuit senses a pressing force applied to the curved surface, and an elastic component (buffer member, [0072-0074]) disposed between the curved surface and the at least one pressure sensing circuit, wherein the pressure sensitive assembly is disposed on the curved surface and fixedly coupled with the middle frame ([0107] and fig.6).  
LEE does not explicitly disclose wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component.
 However, CHO teaches wherein the at least one pressure sensing circuit (120) senses the pressing force applied to the curved surface (X2) through a deformation of the elastic component (127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component of CHO to a pressure sensitive assembly of LEE in order to capable of being pressed to the position of the pressing sensor unit and then being restored.

Regarding Claim 12,  LEE discloses (figs. 1-2 and 6, 9) a display assembly, comprising: a display screen (including 100, 200, 300, 330 and 410); and a middle frame assembly comprising: a middle frame (600) for supporting the display screen, wherein the display screen comprises a curved surface (DR2); and a pressure sensitive assembly comprising: a support component (530) comprising a connection surface and 

    PNG
    media_image1.png
    696
    576
    media_image1.png
    Greyscale
a support surface, wherein the connection surface is fixedly coupled with the middle frame (fig.6), and the support surface is disposed facing the curved surface; and at least one pressure sensing circuit disposed between the support surface and the curved surface, wherein the at least one pressure sensing circuit (510) senses a pressing force applied to the curved surface, and an elastic component (buffer member, [0072-0074]) disposed between the curved surface and the at least one pressure sensing circuit, wherein the pressure sensitive assembly is disposed on the curved surface and fixedly coupled with the middle frame ([0107] and fig.6). 
LEE does not explicitly disclose wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component.
 However, CHO teaches wherein the at least one pressure sensing circuit (120) senses the pressing force applied to the curved surface (X2) through a deformation of the elastic component (127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component of CHO to a pressure sensitive assembly of LEE in order to capable of being pressed to the position of the pressing sensor unit and then being restored.
Regarding Claim 13,  LEE/CHO discloses  the display assembly of claim 12. LEE further teaches (figs. 1-2 and 6, 9) wherein at least one side of the display screen is formed with the curved surface (show in fig.6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al in view of CHO et al and further in view of JIANG et al (CN 110572492 A1 and JIANG hereinafter, IDS provided)
Regarding Claim 3,  LEE/CHO discloses (figs. 1-2 and 6, 9) the pressure sensitive assembly of claim 2. LEE/CHO does not explicitly disclose wherein the connection surface comprises a first positioning part, and the middle frame comprises a second positioning part corresponding to the first positioning part, wherein the connection surface and the middle frame are positioned by the first positioning part and the second positioning part in response to the connection surface being fixedly coupled with the middle frame. However, JIANG teaches (fig.10) wherein the connection surface comprises a first positioning part (361), and the middle frame comprises a second positioning part (36) corresponding to the first positioning part, wherein the connection surface and the middle frame are positioned by the first positioning part and the second positioning part in response to the connection surface being fixedly coupled with the middle frame (70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second positioning part corresponding to the first positioning part of JIANG to device of LEE/CHO in order to provide more smooth embedding process between the middle frame and the connection surface.

 Regarding Claim 4,  LEE/CHO/JIANG discloses the pressure sensitive assembly of claim 3. JIANG further teaches wherein the first positioning part is a positioning hole, and the second positioning part is a positioning post corresponding to the positioning hole (shows in fig.10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the positioning post corresponding to the positioning hole of JIANG to device of LEE/CHO in order to provide more smooth embedding process between the middle frame and the connection surface.
  Regarding Claim 5,  LEE/CHO/JIANG discloses the pressure sensitive assembly of claim 3. LEE further teaches wherein the connection surface is fixed with the middle frame through an adhesive (claim 5).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record fails to disclose “wherein the support surface is a flat surface, a surface of the pressure sensing circuit is in contact with the support surface, and another surface of the pressure sensing circuit is in contact with the elastic component, the elastic component is comprises a first surface and a second surface in response to the elastic component being pressed, wherein the first surface is an arc-shaped surface, and a shape of the first surface matches a shape of the curved surface; and the second surface is a flat surface, and in contact with the pressure sensing circuit.”  






Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-13 have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that LEE fails to disclose “an elastic component disposed between the curved surface and the at least one pressure sensing circuit, wherein the at least one pressure sensing circuit senses the pressing force applied to the curved surface through a deformation of the elastic component.” Examiner respectfully disagrees. LEE/CHO clearly teaches “an elastic component (buffer member, [0072-0074], LEE) disposed between the curved surface and the at least one pressure sensing circuit (510) and wherein the at least one pressure sensing circuit (120, CHO) senses the pressing force applied to the curved surface (X2) through a deformation of the elastic component (127).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841